Citation Nr: 0734184	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-24 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for lacerations of the 
forehead.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for laceration of the forehead and defective vision, finding 
that the veteran had not submitted new and material evidence 
to reopen the claims.  The veteran was scheduled for a 
September 2005 Board hearing but canceled the hearing and did 
not indicate a desire to reschedule.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the evidence is not relevant to the 
service connection claims for laceration of the forehead and 
defective vision.


FINDINGS OF FACT

1.  The Board denied the claims of entitlement to service 
connection for laceration of the forehead and defective 
vision in February 2000.  The veteran did not appeal the 
decisions and they are now final.

3.  Evidence received since the final February 2000 Board 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for laceration of the forehead and defective 
vision.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
February 2000 Board decision and the claim of entitlement to 
service connection for laceration of the forehead is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received since the 
February 2000 Board decision and the claim of entitlement to 
service connection for defective vision is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The June 2003 letter also notified the veteran that the 
service connection claims for laceration of the head and 
defective vision had been previously denied and that in order 
to substantiate his claims the evidence must show an injury 
or disease that began in or was made worse during service, a 
current disability, and a relationship between the two.  The 
RO further described the meaning of "new" and "material" 
evidence in order to reopen the claims.  This is in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran did not submit new and material evidence to 
reopen his previously denied service connection claims.  
Under these circumstances, VA's duty to assist does not 
require that the veteran be afforded a medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Laceration to forehead

The RO originally denied service connection for lacerations 
of the forehead in November 1975 on the basis that there was 
insufficient official documentation of in-service incurrence.  
The veteran submitted additional statements but did not file 
a valid notice of disagreement.  Therefore, the November 1975 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  

In May 1996, the veteran filed a claim to reopen service 
connection for laceration to the head, which was denied by 
the RO in October 1997.  The veteran appealed this decision 
to the Board, which confirmed the denial in February 2000.  
The veteran did not appeal this decision and it became final, 
as well.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d).  

The veteran filed his current claim to reopen service 
connection for lacerations to the head in May 2003.

The evidence considered prior to the last final Board 
decision in February 2000 includes the veteran's multiple 
accounts of how he injured his head in service including 
injury from shrapnel and hitting his head on a rock when he 
jumped in a creek.  The veteran also submitted statements and 
affidavits from former servicemen attesting to the veteran's 
in-service head injury.  The service medical records were 
negative. 

Evidence received since the last final Board decision 
includes additional statements from the veteran and other 
acquaintances in support of his claim.  An April 1995 private 
medical record notes the veteran reportedly hit his forehead 
on the car roof while driving approximately two weeks prior 
and that he had a previous healed laceration on the forehead.  

The April 1995 medical record received since the last final 
Board decision is new, as it was not previously considered.  
However, the unestablished fact necessary to substantiate the 
veteran's claim is corroborative evidence of an in-service 
injury.  The private medical record notes a previous healed 
laceration but does not provide any supporting evidence that 
this is due to an in-service injury.  On the contrary, the 
report rather suggests that the healed laceration is a result 
of a post-service injury in the car that happened two weeks 
prior to the examination.  The lay statements from the 
veteran and his acquaintances are essentially duplicative of 
the information previously submitted and therefore are not 
considered new evidence.  These statements continue to assert 
the veteran injured his head from hitting it on a rock in 
service.  Since there continues to be no corroborative 
evidence to support the in-service injury to the head, none 
of the information submitted since the last final Board 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
not warranted. 38 U.S.C.A. § 5108.




Defective vision

The RO originally denied service connection for defective 
eyesight in March 1990 on the basis that there was 
insufficient official documentation of in-service incurrence.  
The veteran did not appeal this decision; and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103.  

In June 1994, the veteran filed a claim to reopen service 
connection for defective vision, which was denied by the RO 
in October 1997.  The veteran appealed this decision to the 
Board, which confirmed the denial in February 2000.  The 
veteran did not appeal this decision and it became final, as 
well.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d).  

The veteran filed his current claim to reopen service 
connection for defective vision in May 2003.

The evidence considered prior to the last final Board 
decision in February 2000 includes a November 1971 VA medical 
record showing blurring vision of both eyes.  The service 
medical records were negative. 

Evidence received since the last final Board decision 
includes VA medical records dated in July 1972 showing 
complaints of poor vision and findings of myopia and 
presbyopia of both eyes, a March 1974 private prescription 
for the eyes, a March 1995 finding of red eyes, and an August 
2002 private medical record showing a diagnosis of early 
macular degeneration.  

The medical evidence received since the last final Board 
decision is new, as it was not previously considered.  
However, the unestablished fact necessary to substantiate the 
veteran's claim is corroborative evidence of an in-service 
incurrence of defective vision.  The medical evidence shows 
continued findings of eye disorders and defective vision, 
which was established at the time of the last final Board 
decision; but there still is no evidence indicating how the 
current findings are related to service.  Therefore, none of 
the information submitted since the last final Board decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for laceration 
to the forehead and the claim is not reopened.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for defective 
vision and the claim is not reopened.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


